466 So. 2d 19 (1985)
Andrew SCIABBARRASI, Appellant,
v.
Joseph UDDO, Jr., et al., Appellees.
No. 84-690.
District Court of Appeal of Florida, Fifth District.
March 28, 1985.
*20 Leon M. Boyajan, II of J. Russell Hornsby, P.A., Orlando, for appellant.
J. Don Friedman of Friedman & Friedman, P.A., Longwood, for appellee Joseph Uddo, Jr.
FRANK D. UPCHURCH, Jr., Judge.
The order appealed, the denial of a motion for leave to amend an answer and counterclaim, is not a final order, see generally Pruitt v. Brock, 437 So. 2d 768 (Fla. 1st DCA 1983); SCI, Inc. v. Aneco Co., 410 So. 2d 531 (Fla. 2d DCA 1982), nor is it a non-final order which may be reviewed under Florida Rule of Appellate Procedure 9.130. Common law certiorari is also not available to review the order. See Hawaiian Inn v. Snead Const. Corp., 393 So. 2d 1201 (Fla. 5th DCA 1981).
DISMISSED.
DAUKSCH and ORFINGER, JJ., concur.